 


109 HR 6380 IH: Medication Safety Act of 2006
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6380 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Ms. Carson (for herself and Mr. Burton of Indiana) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title XVIII of the Social Security Act to require reporting of quality measures by hospitals in order to reduce medication errors. 
 
 
1.Short titleThis Act may be cited as the Medication Safety Act of 2006. 
2.Reporting of quality measures by hospitals in order to reduce medication errorsSection 1886(b)(3)(B) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)), as amended by section 5001(a) of the Deficit Reduction Act of 2005 (Public Law 109–171), is amended— 
(1)by moving clause (viii) (including subclauses (I) through (VII) of such clause) 6 ems to the left; and 
(2)in clause (viii)— 
(A)by redesignating subclauses (VI) and (VII) as subclauses (VII) and (VIII), respectively; and 
(B)by inserting after subclause (V) the following new subclause: 
 
(VI)Effective for payments beginning with fiscal year 2009, in expanding the number of measures under subclause (III), the Secretary shall adopt consensus-based measures designed to reduce the likelihood of hospital medication errors. The Secretary shall adopt measures under this subclause that have been approved by national organizations with expertise in health care quality. In adopting the measures, the Secretary— 
(aa)shall recognize a range of measures available to hospitals, including those that do not require a significant short-term investment in technology-based systems; and 
(bb)may take the cost of complying with those measures into account for hospitals located in rural areas and small community hospitals (as determined by the Secretary).. 
 
